Citation Nr: 0422286	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  00-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to April 
1979.

In July 2003, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a left eye disorder.  
That decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court) and the parties to the 
appeal thereafter jointly moved the Court to vacate the 
Board's decision and remand the matter for further actions.  
By its order of January 2004, the Court granted the joint 
motion of the parties, thereby vacating the Board's decision 
of July 2003 and remanding the issue of service connection 
for a left eye disorder for readjudication, following the 
completion of specified actions.  

The appeal is REMANDED to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Pursuant to the joint remand, further actions are required 
for compliance with 38 U.S.C.A. § 5103(a) (West 2002) as to 
notifying the veteran of the information or evidence 
necessary to substantiate his claim, as well as to notifying 
him of the evidence VA is required to obtain and that 
evidence the veteran is obligated to furnish.  See Charles v. 
Principi, 16 Vet.App. 370 (2002); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  

In addition, the parties determined that a VA medical 
examination was not conducted in accordance with the 
directives set forth in the Board's remand of March 2001.  
Specifically, the joint motion noted that the Board in March 
2001 directed that the veteran's claims folder be forwarded 
to the ophthalmologist who had conducted a March 1999 study.  
In the alternative, if that examiner was unavailable, the 
veteran was then to undergo a separate examination by a 
board-certified ophthalmologist.  

The March 1999 examiner was not available and that a VA eye 
examination was undertaken in December 2001 by a Dr. 
Greenberg.  Unfortunately, Dr. Greenberg is not shown to be 
board-certified by the American Board of Ophthalmology.  To 
that extent, the joint motion concluded that full compliance 
with the remand requirements was not achieved.  See Stegall 
v. West, 11 Vet.App. 268 (1998).  

Accordingly, this matter is REMANDED to the RO for completion 
of the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claim of entitlement to service 
connection for a left eye disorder.  The 
veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
The RO must advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that he provides 
sufficient identifying information and 
written authorization.  Finally, the RO 
must address whether the veteran was 
furnished full and complete VCAA notice 
outside the chronological sequence set 
forth in the above-cited statutes and 
regulation, and, if so, whether he has 
been prejudiced thereby.

2.  Thereafter, the RO must afford the 
veteran a VA eye examination by an 
ophthalmologist that is board-certified 
by the American Board of Ophthalmology.  
The purpose of such examination is to 
ascertain the nature and etiology of the 
veteran's claimed left eye disorder.  The 
claims folder in its entirety must be 
made available to the examiner for 
review.  The examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

The examining ophthalmologist must 
indicate within the body of the report 
whether he or she is board-certified in 
ophthalmology by the American Board of 
Ophthalmology.  In addition, the examiner 
must offer a professional opinion, with 
supporting rationale, as to the 
following:

Is it at least as likely as not 
that any currently diagnosed 
left eye disorder constitutes a 
refractive error?  If so, which 
one(s)?  

For any disorder not found to 
be a refractive error per se, 
is it at least as likely as not 
that any such disorder as 
incurred in or aggravated by 
the veteran's military service?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

3.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report to the examiner for any and all 
needed action.  
4.  Lastly, the RO must readjudicate the 
merits of the veteran's reopened claim of 
entitlement to service connection for a 
left eye disorder, based on all the 
evidence of record and all governing 
legal authority, including the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), its implementing regulations, and 
the holdings of those Federal courts 
interpreting that body of law.  If the 
benefit sought on appeal remains denied, 
the veteran and his attorney must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain 


additional procedural and evidentiary development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



